838 So.2d 700 (2003)
Christopher CARR, Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-127.
District Court of Appeal of Florida, Fifth District.
March 7, 2003.
Christopher Carr, South Bay, pro se.
No Appearance for Appellee.
*701 SHARP, W., J.
Carr appeals from the denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a), seeking to correct an illegal sentence. His conviction and sentence were affirmed on appeal. See Carr v. State, 656 So.2d 1294 (Fla. 5th DCA 1995). He also filed two previous motions for post-conviction relief which were denied. See Carr v. State, 698 So.2d 1233 (Fla. 5th DCA 1997); Carr v. State, 693 So.2d 559 (Fla. 5th DCA 1997).
Carr also filed a motion pursuant to Florida Rule of Criminal Procedure 3.800(a) asserting the trial court erroneously scored his juvenile record and arrest records which did not result in a conviction. This court affirmed the trial court's denial of relief. See Carr v. State, 719 So.2d 301 (Fla. 5th DCA 1998).
In this proceeding, the second motion filed pursuant to rule 3.800(a), Carr asserts the trial court erred in calculating his juvenile record and arrests that did not result in a conviction. The trial court correctly denied his motion as successive. See McBride v. State, 810 So.2d 1019 (Fla. 5th DCA), rev. granted, 825 So.2d 935 (Fla.2002). It is improper and a waste of precious judicial resources for a defendant to file successive, repetitive motions for collateral relief, which have been considered by the trial and appellate courts on the merits and denied.
We warn Carr that additional collateral attacks on his convictions and sentences, if successive and improper, may result in sanctions, including an order from this court barring him from filing additional collateral attacks on those convictions and sentences without obtaining the co-signature and endorsement by a person licensed to practice law in this state. See Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995). See also State v. Spencer, 751 So.2d 47 (Fla.1999).
AFFIRMED.
THOMPSON, C.J., and GRIFFIN, J., concur.